UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 9, 2010 CHINA XD PLASTICS COMPANY LIMITED (Exact name of registrant as specified in its charter) Nevada 001-34546 04-3836208 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) No. 9 Dalian North Road, Haping Road Centralized Industrial Park, Harbin Development Zone, Heilongjiang Province, PRC 150060 (Address of principal executive officers) (Registrant's telephone number, including area code) (86) 451-8434-6600 Not applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition. On August 9, 2010, China XD Plastics Company Limited (the “Company”) issued a press release announcing financial results for the quarter ended June 30, 2010.On August 10, 2010, the Company hosted a conference call during which the Company’s financial results for the quarter ended June 30, 2010 were discussed.A copy of the press release is attached hereto as Exhibit 99.1, and a transcript of the conference call is attached hereto as Exhibit 99.2. Item 9.01Financial Statements and Exhibits. (d)Exhibits Exhibit No. Description Press Release dated August 9, 2010 August 10, 2010 Conference Call Transcript SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: August 10, 2010 CHINA XD PLASTICS COMPANY LIMITED By: /s/Jie Han Name: Jie Han Title: Chief Executive Officer Exhibit Index Exhibit No. Description Press Release dated August 9, 2010 August 10, 2010 Conference Call Transcript
